Exhibit 10.3

RETIREMENT AGREEMENT

This Retirement Agreement (the “Retirement Agreement”) is entered into as of
August 31, 2020, by and between Harold H. Shlevin, Ph.D. ( “Executive”), an
individual residing in the State of Florida, and Galectin Therapeutics, Inc.
(the “Company”), a Nevada corporation, effective on the date of Executive’s
signature below (the “Effective Date”).

WHEREAS, Executive has been employed by the Company pursuant to an Amended and
Restated Employment Agreement dated December 11, 2014, as amended by First
Amendment to Employment Agreement dated June 8, 2018 (the “Employment
Agreement”);

WHEREAS, pursuant to the Employment Agreement Executive has served as the
Company’s President and Chief Executive Officer;

WHEREAS, Executive has advised the Company of his wish to retire from full time
work on behalf of the Company;

WHEREAS, the Company has identified a successor Chief Executive Officer whose
employment agreement is being executed contemporaneously herewith and whose
employment will commence not later than the Effective Date (as hereinafter
defined).

WHEREAS, the Executive has agreed to remain a member of the Board of Directors
of the Company and has agreed to provide certain services to the Company, as an
independent contractor, pursuant to a separate Consulting Agreement (the
“Consulting Agreement”); and

WHEREAS, Executive and the Company wish to memorialize in writing the terms upon
which the employment relationship is ending;

THEREFORE, in consideration of the mutual promises herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Executive and the Company agree as follows:

1.    Date of Separation. Executive’s employment with the Company shall end as
September 2, 2020 the (“Separation Date”).

2.    Compensation and Benefits.

(a)    Base Compensation. Executive shall continue to receive Executive’s
current base salary through the Separation Date, in accordance with the
Company’s normal payroll practices. On the Separation Date, the Company will
pay, as W-2 income to Executive the sum of $3,787.88 which constitutes all
salary and wages earned by Executive through the Separation Date.

(b)    Bonus. Except as provided in Section 2(c) below, in lieu of any other
bonus to which he may be entitled under the Employment Agreement or any policy
of the Company or that may otherwise have accrued or be earned in connection
with his employment or his retirement, within thirty (30) days of the date of
this Retirement Agreement Company shall pay Executive, as W-2 income, the sum of
$210,000, less normal payroll deductions.



--------------------------------------------------------------------------------

(c)    Partnership Bonus. If during the term of the Consulting Agreement or any
renewal thereof, employees of the Company earn a “pharma deal achievement bonus”
as established by the Board of Directors of the Company on May 22, 2018, then
Executive shall also be entitled to receive a “pharma deal achievement bonus”,
and for such purposes the Executive’s bonus shall computed by reference to the
consulting fees paid by the Company to the Executive in the twelve (12) calendar
months immediately preceding the date that employees of the Company earned the
pharma deal achievement bonus, rather than by reference to base salary.

(d)    Vacation. Within 30 days after the Separation Date, the Company will pay,
as W-2 income to Executive, the sum of $41,345.36 which constitutes payment in
full for all unused vacation time accrued and, if applicable, unused and accrued
personal time off to the Effective Date. The payment of the vacation pay will
have normal payroll deductions

(e)    Stock Option Vesting. Executive was granted stock options in January 2019
and in January 2020, each grant vesting over a two year period. The stock
options will continue to vest as scheduled so long as Executive remains either a
consultant to the Company or a member of the Board of Directors of the Company.
The stock option grants provide that the options must be exercised within ninety
days after the service of the Executive to the Company has ended. For such
purposes, the service of the Executive to the Company will not end so long as he
is either a consultant to the Company or a member of the Board of Directors of
the Company.

(f)    Employee Benefits.

(i)    Group Health Insurance Coverage. Executive’s group health insurance shall
continue through the Separation Date. Thereafter, Executive may elect to
continue group health insurance pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA) and in accordance with the group health
insurance plan, and the Company will reimburse Executive for all premiums during
the term of the Consulting Agreement as provided in the Consulting
Agreement. Additional information about continuation coverage under COBRA will
be provided to Executive separately. A portion of the cost of Executive’s health
insurance will be paid to Executive under the Consulting Agreement, as more
specifically provided therein.

(ii)    Qualified Retirement Plan. Executive shall be eligible for distribution
of any vested account balance under any qualified retirement plan (such as a
401(k) plan) sponsored by the Company, pursuant to the terms and conditions of
such plan documents.

(iii)    Life and Disability Insurance. The Company shall cooperate in assigning
any individual life and disability insurance policies held on Executive so long
as Executive assumes liability for paying all premiums thereon at and after the
Separation Date.

(iv)    Other benefits. Except as otherwise expressly stated herein or as
otherwise required by law, as of the Separation Date, Executive shall cease to
participate in all employee benefits, plans, policies and practices provided by
the Company.

 

2



--------------------------------------------------------------------------------

3.    Cessation of Authority and Continuing Duties.

(a)    Cessation of Authority. As of the Separation Date, Executive resigns as a
corporate officer of the Company and of all affiliates of the Company; provided
however that under the terms of the Consulting Agreement, Executive will remain
as a manager of Galectin Sciences for a period to be mutually agreed. Following
the Separation Date, Executive’s consulting services for the Company shall be
governed by the Consulting Agreement. Executive’s service as a member of the
board of directors shall be subject to the bylaws of the Company following the
Separation Date, Executive will receive the same cash and equity benefits that
are awarded to non-employee directors based on the policies established by the
Company from time to time. At the current time this consists of cash payments
for board service commencing on the Separation Date and annual stock option
grants at or about the time of the 2020 annual meeting of stockholders.

(b)    Transition. Executive shall assist and support the Company’s efforts to
effectuate a smooth transition of Executive’s role from an employed CEO to a
consultant. Such transitional efforts shall include (i) cooperating with
internal and external communications regarding the transition, and
(ii) cooperating with any consulting or advisory teams designated or engaged by
the Company to assist with communications with shareholders, the public market
and potential acquiring or partnering companies.

(c)    Cooperation. As further consideration for the covenants set forth herein,
Executive hereby agrees to cooperate in a commercially reasonable manner with
any lawyer, law firm, or consultant that the Company designates with respect to
any litigation, deposition, hearing, arbitration, or other proceeding
(including, but not limited to, any general liability-related lawsuits,
employment-related lawsuits or claims concerning which Executive has knowledge
or audits, investigations, lawsuits, complaints or proceedings by government
entities of state or federal law compliance) where the legal or financial
interests of the Company or any of its affiliates are at issue (such assistance
to be provided upon reasonable advance notice and at reasonable times and
places). Executive further covenants that Executive will contact the Company
promptly in the event that Executive is served with or notified of any subpoena,
notice or other instruction directing Executive to appear in any legal
proceeding involving the Company or any of its affiliates. If any cooperation
duties under this paragraph are requested by the Company, the Company shall pay
Executive at the rate of $400 per hour for any time spent in compliance with the
obligations in this paragraph. If during such cooperation Executive reasonably
determines that his legal interests are sufficiently different from the Company
such that he should obtain separate legal representation, then Executive shall
be entitled to hire a personal attorney and will be reimbursed for the
reasonable legal expenses so incurred up to $10,000. The Company shall reimburse
Executive for reasonable travel expenses and other reasonable out-of-pocket
expenses associated with Executive’s compliance with the obligations in this
paragraph. Notwithstanding the foregoing, Executive will be excused from any
travel requirements during the COID-19 pandemic as Executive is in an at-risk
group.

(d)    Return of Property. During the time that Executive is continuing to
perform consulting services to the Company pursuant to the Consulting Agreement,
Executive may continue to utilize his existing computer equipment, documents and
other property belonging

 

3



--------------------------------------------------------------------------------

to the Company in carrying out his consulting services for the Company. At the
conclusion of his consulting services, Executive shall return to the Company all
property belonging to the Company at the Company’s expense, including but not
limited to computer equipment, documents, and data files, retaining no copies.

4.    Restrictive Covenants. The covenants and obligations contained in Sections
9 through 12 of the Employment Agreement shall remain in full force and effect
according to their terms.

5.    Representations. The parties acknowledge and agree as follows:

(a)    The Executive Parties have not filed any litigation or other proceeding
against the Company Parties; no person or entity other than Executive has or has
had any interest in the matters released herein; Executive has the sole right,
capacity, and exclusive authority to execute this Retirement Agreement; and
Executive has not sold, assigned, transferred, conveyed or otherwise disposed of
any of the claims, demands, obligations, or causes of action released herein.

(b)    By entering into this Retirement Agreement, Executive does not waive
rights or claims that may arise before or after the date this Retirement
Agreement is executed.

(c)    Executive has consulted an attorney prior to entering into this
Retirement Agreement.

(d)    The parties have been given a reasonable period of time within which to
consider the terms of this Retirement Agreement.

6.    No Other Representations. The parties represent and acknowledge that in
executing this Retirement Agreement they do not rely, and have not relied, upon
any representation or statement not set forth herein made by any party or other
person or entity (including the parties’ respective agents, representatives, or
attorneys) with regard to the subject matter, basis, or effect of this
Retirement Agreement or otherwise.

7.    No Admission of Liability. This Retirement Agreement shall not be
construed as an admission of liability by the Company or an admission that the
Company has acted in any way wrongfully towards Executive. This Retirement
Agreement shall not be construed as an admission of liability by Executive or an
admission that Executive has acted in any way wrongfully towards the Company.
The parties specifically deny and disclaim any such liability or wrongful
conduct.

8.    Knowledgeable Decision. The parties represent and warrant that they have
read all the terms of this Retirement Agreement. The parties are voluntarily
signing and delivering this Retirement Agreement of their own free will in
exchange for the parties’ mutual agreement to execute this Retirement Agreement
and the Consulting Agreement, which the parties acknowledge and agree are
adequate and satisfactory.

 

4



--------------------------------------------------------------------------------

9.    Severability. In the event any portion or clause of this Retirement
Agreement is deemed invalid or unenforceable in a court of law, the remainder of
the Agreement shall be severed from the invalid or unenforceable portion.

10.    Entire Agreement. This Retirement Agreement expresses the entire
agreement of the parties with respect to its subject matter. Any prior agreement
(whether written or oral) between the parties with respect to the subject matter
of this Retirement Agreement is null and void. This Retirement Agreement may
only be modified in a writing signed by both parties.

11.    Assignment. This Retirement Agreement shall accrue to the benefit of the
Company and its successors and assigns, and shall be freely assignable to any
entity with which the Company may merge or otherwise combine, or to which the
Company may transfer substantial assets. This Retirement Agreement is personal
to the Executive and may not be assigned by Executive.

12.    Notices. Any notices or other communications provided for hereunder may
be made by hand, by certified or registered mail, postage prepaid, return
receipt requested, or by nationally recognized express courier services provided
that the same are addressed to the party required to be notified. If the notice
is to the Company, it shall be addressed to the Company’s Chief Executive
Officer or Chief Financial Officer at the Company’s headquarters. If the notice
is to Executive it shall be addressed to Executive at his home address as set
forth in the records of the Company. Notice shall be considered accomplished on
the date delivered, three days after being mailed or one day after deposit with
the express courier, as applicable. Notwithstanding the foregoing, in the event
the parties adopt a course of dealing pursuant to which notices are provided
electronically (e.g., using electronic mail), then such electronic notice shall
be considered valid hereunder.    .

13.    Governing Law and Dispute Resolution. This Retirement Agreement shall be
construed in accordance with, and governed by, the laws of the State of Georgia.
Any disputes arising out of or relating to this Retirement Agreement or the
Employment Agreement shall be resolved by means of binding arbitration conducted
through the American Arbitration Association (unless an alternative arbitration
forum is agreed upon by the Company and Executive at the time of such dispute).
The arbitration proceeding shall be conducted by a single arbitrator and shall
be held in Atlanta, Georgia. The Company agrees to reimburse Executive for all
reasonable travel, lodging and meal expenses incurred to attend the arbitration.
The award of the arbitrator shall be final and shall be enforceable by any court
of competent jurisdiction.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

NOTICE: THIS RETIREMENT AGREEMENT CONTAINS A WAIVER OF LEGAL RIGHTS. YOU SHOULD
READ IT CAREFULLY AND CONSIDER SEEKING THE ADVICE OF AN ATTORNEY (AT YOUR OWN
EXPENSE) BEFORE SIGNING IT.

IN WITNESS WHEREOF, the parties have executed this Retirement Agreement, which
shall be deemed effective as of the Effective Date.

 

Galectin Therapeutics Inc. By:  

/s/ Kevin D. Freeman

Printed Name:  

    Kevin D. Freeman

Title:  

    Vice Chairman and Authorized Signatory

/s/ Harold H. Shlevin, Ph.D.

Harold H. Shlevin, Ph.D.

        August 31, 2020

Date of Signature

 

6